Citation Nr: 1548370	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-23 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from January 30, 2008 to July 29, 2009, and in excess of 70 percent since July 30, 2009.

3.  Entitlement to a total rating for compensation based on individual unemployability (TDIU) prior to July 30, 2009.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned an initial 50 percent rating effective February 13, 2008.  The decision also denied the Veteran's petition to reopen his claim for service connection for bilateral hearing loss.  

In March 2010, the RO increased the rating for PTSD to 70 percent, effective July 30, 2009.  The RO also granted entitlement to a total rating for compensation based on individual unemployability (TDIU), effective that date.  The issue of entitlement to TDIU prior to July 30, 2009, is an element of the initial rating appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In April 2012 and July 2014, the Board remanded the Veteran's claims to afford the Veteran a hearing before the Board.  

In April 2015, the RO granted an effective date of January 30, 2008 for service connection and the original 50 percent rating for PTSD. 

In September 2015, the Veteran and his spouse, accompanied by the Veteran's representative, testified at a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The issues of entitlement to a higher ratings for PTSD and to TDIU prior to July 30, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1974 decision, the RO denied entitlement to service connection for right ear hearing loss.  The Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.

2.  In an October 2004 decision, the RO denied entitlement to service connection for bilateral hearing loss.  The Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.

3.  Evidence received since the October 2004 RO decision became final relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss.

4.  The Veteran has current bilateral hearing loss disability as the result of in-service injury.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision which denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2004).

2.  The evidence received subsequent to the October 2004 rating decision is new and material; and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2015).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  New and material evidence

In February 1974, the RO denied entitlement to service connection for right ear hearing loss, on the basis that the disability was not caused by an event in service.

In an October 2004 decision, the RO denied entitlement to service connection for bilateral hearing loss.  It treated the 1974 claim as reopened.  The Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within a year of its issuance to preclude its finality under 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  The decision therefore became final.  38 U.S.C.A. § 7105(c).

In the October 2004, decision the RO found that the Veteran's hearing loss was not due to noise exposure in the military.
 
The evidence that has been received since the October 2004 decision consists of VA treatment records, VA examinations and opinions dated in January and March 2010, and the testimony of the Veteran and his spouse before the Board in September 2015.  The Veteran testified to noise exposure in the military during service in Vietnam.  He reported longstanding hearing loss since military service.  His spouse also testified that the Veteran had hearing loss from immediately after service in 1970, within one year of discharge.  She testified that this hearing loss has gotten progressively worse over the years.  The VA examination reports indicate that the Veteran had bilateral hearing loss for VA purposes, but that the hearing loss occurred post military duty.  
  
A claim shall be reopened and reviewed if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence that has been added to the claims file since the October 2004 RO decision is new in that it had not previously been submitted.  These records indicate a current diagnosis related to the claimed bilateral hearing loss and opinions regarding whether this condition was the result of service.  The Veteran and his spouse also testified to the onset of hearing loss within one year of service and continuity of hearing loss to the present.  This new evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 

II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Organic diseases of the nervous system are listed chronic diseases presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For purposes of applying laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran is competent to describe difficulty hearing over the years, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing. Savage v. Gober, 10 Vet. App. 488 (1997), Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Veteran's service treatment records indicate hearing within normal limits on his induction physical in January 1968.  The Veteran's discharge examination in March 1970 indicated hearing within normal limits through 4000 Hz in the left ear and within normal limits through 3000 Hz with a 30dB loss at 4000 Hz in the right.  

The Veteran reported a longstanding and progressive bilateral hearing loss that he attributed to noise exposure incurred during combat duty and, while working around helicopters in Vietnam.  He remembered temporary decreases in hearing that would last for several hours following combat missions aboard helicopters. 

 The Veteran's spouse testified that she knew the Veteran when he came back from Vietnam and that he had some hearing loss within one year of his discharge.  Both the Veteran and his spouse reported hearing loss dating from service that has progressed over the years.

During VA outpatient treatment in June 2004, the Veteran reported a 20 year history of hearing loss.  A September 2004 VA examination indicated that the Veteran reported bilateral tinnitus with onset approximately 15 years prior to the examination, or 15+ years after his discharge.  As such, the examiner found that the Veteran's tinnitus and hearing loss were not due to noise exposure while on active duty.

In a January 2010 examination, the Veteran reported exposure to small arms and machine gun fire, artillery, mortars, rocked fire, helicopters and flight line equipment while in the military.  The Veteran indicated that he had been employed as an office worker as a civilian and denied any noise exposure.  Bilateral hearing loss for VA purposes was found.  The examiner indicated that the Veteran's current tinnitus was more likely than not due to his hearing loss.  The examiner noted findings in service were within normal limits at the time of his discharge from the military and essentially no change in hearing threshold levels from his enlistment.  Therefore, the examiner opined that service connection for a hearing disability could not be supported and that it was at least as likely as not that the onset of the Veteran's hearing occurred post military duty.  However, the examiner did find that tinnitus was likely due to military noise exposure.  This opinion was reaffirmed in February 2010.  The Veteran has since been service-connected for tinnitus.

This record clearly shows a current hearing loss disability.  In addition, exposure to acoustic trauma in the military is not in dispute and the Veteran and his spouse both testified to hearing loss within one year of service and continuing worsening thereafter.  His reports of intermittent hearing loss following participation in combat are presumed accurate.  38 U.S.C.A. § 1154(b); Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  As noted above, applicable regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See 38 U.S.C.A. § 1154 (a), (b); 38 C.F.R. § 3.303(b).  

The VA examination provides some evidence against a nexus to service, but the examiner did not discuss the possibility of delayed onset hearing loss and appears to have considered an inaccurate and incomplete history.  The testimony and statements are to the effect that there was intermittent loss in service and a permanent loss beginning shortly thereafter.  This testimony seems credible.  In this case, doubt is resolved in the Veteran's favor and the claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

The claim of entitlement to service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran and his spouse testified before the Board that the Veteran was in receipt of disability benefits from the Social Security Administration.  The claims file contains a May 2009 award letter from the Social Security Administration regarding disability benefits.  VA; however, has a duty to obtain the SSA decision and underlying medical records. See 38 U.S.C. § 5103A; Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000).

The Veteran and his spouse also testified that his PTSD symptoms had worsened since the last examination in in January 2010.  VA has a duty to provide a new examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the SSA decision and underlying medical records considered in that decision.

Efforts to obtain the records must continue until they are obtained, unless it is reasonably certain they do not exist or that further efforts would be futile.  If the search for any such records yields negative results, the Veteran should be informed; told of the efforts made; and what further actions will be taken.

3.  Afford the Veteran a VA examination in order to assess the current severity of his service-connected PTSD.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner must state that the examination report that the claims file was reviewed. 

The examiner should provide an opinion as to whether PTSD would have prevented the Veteran from performing employment for which he would otherwise be qualified, during the period from January 30, 2008 to July 29, 2009.

The examiner should provide reasons for this opinion. 

4.  If there is any period from January 30, 2008 to July 29, 2009 when the Veteran did not meet the percentage requirements for TDIU, this issue should be referred to the Director of VA's Compensation and Pension Service for adjudication in accordance with 38 C.F.R. § 4.16(b) (2015).

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


